Citation Nr: 0308238	
Decision Date: 05/01/03    Archive Date: 05/15/03

DOCKET NO.  98-17 890	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Providence, 
Rhode Island





THE ISSUE

Entitlement to service connection for hepatitis.





ATTORNEY FOR THE BOARD

K.S. Hughes, Counsel






INTRODUCTION

The veteran served on active duty from September 1949 to 
December 1952.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a June 1998 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Providence, Rhode Island.

The Board notes that the veteran's former representative, 
AMVETS (American Veterans of World War II, Korea and 
Vietnam), has withdrawn representation.  See 38 C.F.R. §  
20.608.  By letter dated in January 2003, the RO notified the 
veteran that there was no record of him appointing a service 
organization or representative to assist him in his claim and 
advised the veteran of his right to appoint new 
representation.  The veteran has not since elected new 
representation.  



FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the appeal has been obtained.

2.  The medical evidence does not demonstrate that the 
veteran currently has a disability due to hepatitis.



CONCLUSION OF LAW

Hepatitis was not incurred in or aggravated by the veteran's 
active duty service.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 
2001); 38 C.F.R. § 3.303 (2002).  



REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veterans Claims Assistance Act of 2000

At the outset, the Board notes that during the pendency of 
this appeal, the Veterans Claims Assistance Act of 2000 
(VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000) was signed 
into law.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, and 
5107 (West 2001). 

To implement the provisions of the law, VA promulgated 
regulations.  38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) 
(2002).  The Act and implementing regulations essentially 
eliminate the concept of the well-grounded claim.  
38 U.S.C.A. § 5107(a); 38 C.F.R. § 3.102.  

They also include an enhanced duty on the part of VA to 
notify a claimant of the information and evidence needed to 
substantiate a claim.  38 U.S.C.A. § 5103; 38 C.F.R. 
§ 3.159(b).  

In addition, they define the obligation of VA with respect to 
its duty to assist the claimant in obtaining evidence.  
38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c).  

Considering the record, the Board finds that the passage of 
the VCAA and its implementing regulations do not prevent the 
Board from rendering a decision on the veteran's appeal at 
this time, as all notification and development action needed 
to render a fair decision has, to the extent possible, been 
accomplished.  

Through the rating decisions, Statement of the Case, 
Supplemental Statement of the Case, and various 
correspondence from the RO (in particular a January 2003 
letter and the February 2003 Supplemental Statement of the 
Case), the appellant has been notified of the law and 
regulations governing entitlement to the benefit he seeks, 
the evidence which would substantiate his claim, and the 
evidence which has been considered in connection with his 
appeal.  

Thus, the Board finds that the appellant has received 
sufficient notice of the information and evidence needed to 
support his claim, and he has been provided ample opportunity 
to submit information and evidence.  

Moreover, because there is no indication that there is any 
existing potentially relevant evidence to obtain (and the 
appellant has been asked whether there is any such evidence), 
any failure to fulfill the statutory and regulatory 
requirement that VA notify a claimant what evidence, if any, 
will be obtained by the claimant and which evidence, if any, 
will be retrieved by the VA, is harmless.  Indeed, the 
veteran was advised that VA would obtain such things as 
medical records, employment records or records from other 
Federal agencies.  Thus, VA has fulfilled its obligation to 
advise the veteran of the evidence he must obtain and the 
evidence VA would obtain.  See Quartuccio v. Principi, 16 
Vet. App. 183 (2002) (addressing the duties imposed by 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159).  

The Board also finds that all necessary development has been 
accomplished.  The RO and the Board have made reasonable and 
appropriate efforts to assist the veteran in obtaining the 
evidence necessary to substantiate his claim.  There is no 
outstanding request for a hearing.  

Additionally, neither the veteran nor his representative have 
identified, and the record does not otherwise indicate, any 
existing pertinent evidence that is necessary for a fair 
adjudication of the claim that has not been obtained.  

Of note, the veteran requested and was scheduled for a 
personal hearing at the RO in March 1999; however, he 
subsequently requested that this hearing be postponed until 
he obtained additional medical evidence.  Thereafter, no 
additional evidence has been received, and the veteran has 
not requested that his hearing be rescheduled.  Moreover, the 
RO has sent the veteran written communications at his address 
of record regarding his right to a hearing or to submit 
additional evidence.  The veteran has not responded to these 
communications, and they have not been returned by the United 
States Postal Service as undeliverable.  As such, the Board 
finds that the duty to assist was satisfied and the case is 
ready for appellate review.  See Wood v. Derwinski, 1 Vet. 
App. 190, 193 (1991) ("The duty to assist is not always a 
one-way street.  If a veteran wishes help, he cannot 
passively wait for it in those circumstances where he may or 
should have information that is essential in obtaining the 
putative evidence.").  See also Bernard v. Brown, 4 Vet. 
App. 384 (1993).

Under these circumstances, the Board finds that the veteran 
is not prejudiced by the Board's consideration of the claim 
at this juncture.  See Bernard v. Brown, 4 Vet. App. 384, 394 
(1993).  

Analysis

The issue before the Board involves a claim of entitlement to 
service connection to hepatitis.  Applicable law provides 
that service connection will be granted if it is shown that 
the veteran suffers from disability resulting from an injury 
suffered or disease contracted in line of duty, or for 
aggravation of a preexisting injury suffered or disease 
contracted in line of duty, in the active military, naval, or 
air service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  
Service connection may also be granted for any disease 
diagnosed after discharge, when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).

The veteran's service medical records do not reference 
hepatitis and post-service medical records are silent with 
regard to any diagnosis of hepatitis until 1991.  
Specifically, a December 1997 statement from D. E. Loew, 
M.D., reflects that the veteran was treated for hepatitis, 
secondary to isonizide sensitivity, in 1991.  Moreover, Dr. 
Loew reported that, at the present time, the veteran had 
fully recovered and had had no evidence of any liver 
abnormalities on his testing for the past 25 years.  

The Board recognizes that the appellant claims that he was 
treated for hepatitis in service, in 1951 or 1952.  He does 
not claim, however, that he has experienced chronic residuals 
from hepatitis.  Notwithstanding the veteran recollection of 
being treated for hepatitis in service and any chronic 
residuals therefrom, his private physician has stated that 
the veteran fully recovered from treatment for hepatitis in 
1991 and has tested negative for liver abnormalities for 25 
years.  Thus, even assuming that the veteran was treated for 
hepatitis during military service and in 1991, there is no 
medical evidence of any current disability resulting 
therefrom.  Absent proof of a present disability  there can 
be no valid claim.  See Brammer v. Derwinski, 3 Vet. App. 
223, 225 (1992).  

In summary, the medical evidence demonstrates no current 
diagnosis of hepatitis or any related disability.  The 
question of whether or not the veteran suffers from hepatitis 
is clearly medical in nature and must be addressed by trained 
medical personnel.  Espiritu v. Derwinski, 2 Vet. App. 492 
(1992).  After reviewing the medical evidence, the Board 
concludes that the preponderance of the evidence is against 
the veteran's claim of entitlement to service connection for 
hepatitis.

In reaching this determination, the Board is unable to find 
such a state of approximate balance of the positive evidence 
with the negative evidence to otherwise warrant a favorable 
decision.  38 U.S.C.A. § 5107(b).


ORDER

Service connection for hepatitis is denied.



_______________________________________
	James L. March
	Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

